      Case 2:18-cv-01128-GJF-KRS Document 170 Filed 01/21/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MVT SERVICES, LLC, doing business as
Mesilla Valley Transportation,

               Plaintiff,

v.                                                          No. 2:18-cv-01128 GJF/KRS

GREAT WEST CASUALTY COMPANY,

               Defendant.

                                       ORDER TO SEAL

       THIS MATTER is before the Court on Great West Casualty Company’s Unopposed

Motion for Leave to File Under Seal exhibits and documents associated with Great West

Casualty Insurance Company’s Motions to Compel. (Doc. 165). Having reviewed the record,

noting that Plaintiff is unopposed to the Motion for Leave to File Under Seal, and being

otherwise fully informed, the Court finds the Motion for Leave to File Under Seal is well-taken

and shall be GRANTED.

       IT IS THEREFORE ORDERED that Exhibits A, B, D, E, and F to Great West Casualty

Company’s Motion to Compel – Privilege and Waiver, (Doc. 166), and Exhibit A to Great West

Casualty Company’s Motion to Compel – File Reviewed in Preparation and Preparedness of Fed.

R. Civ. P. 30(b)(6) Witness, (Doc. 168), may be filed under seal and shall be deemed sealed as of

the date they were filed, January 21, 2021. Access to these records shall be limited to the Court

and the case participants only.




                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
